DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 04/22/2022. Claims 1-2, 4-9, 11, 13-14, 16-19, 21-22 and 24 are currently pending with claims 3, 10, 12, 15, 20 and 23 cancelled by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11, 14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beuerle (US Pub 20090202766), and further in view of Hume (US Patent 5492467).

Regarding Clam 1, Beuerle discloses a method for hot-filling a polymeric container (10-Fig. 1) made of a container material (paragraph [0022], container 10 is made of PET) with heated product comprising (abstract): 
hot-filling the container with the heated product (abstract); capping the container after the container has been hot-filled with the heated product (paragraph [0024], hot-filling and capping the container before cooling); and 
after the container has been hot-filled and capped (paragraph [0024], container 10 is hot-filled and capped before cooling, paragraph [0031] and Fig. 10, the inversion from 102 to 110 takes place after cooling), mechanically inverting a center inversion area (Figs. 10 and paragraph [0033], movement of portion 102 to phantom line 110 is a mechanic inversion of a center inversion area (the area defined within flex point 108), and a vacuum inversion is type of mechanical inversion) of a base (100-Fig. 10) of the polymeric container prior to the heated product cooling below a glass transition temperature of the container material to create a positive pressure within the container (paragraph [0008], container is hot filled with a commodity; paragraph [0031], portion 84 or 108 is formed before subsequent cooling of the contents), the center push-up portion is adjacent to, and surrounded by, a fixed portion of the base (Fig. 10, area of base 100 which is defined outside of point 108) that remains stationary during mechanical inversion of the center push-up portion (Figs. 10, base 100 appears to remain stationary during the inversion of portion 102); wherein the center inversion area is less than 50% of a total projected surface area of the base (Figs. 8-10, central portion 102 appears to be 50% or less than the surface area of base 100, side walls are a part of the base 100).
However, Beuerle is silent regarding the glass transition temperature of the container material.
Hume teaches a glass transition temperature of the container material (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, to have modified the hot-fill process, wherein the hot-fill product is 185 degrees F. of Beuerle with the teachings of Hume, wherein a PET Tg is between 175-185 degrees F., so that the PET material of Beuerle would reach a Tg temperature, wherein in the amorphous state the base can be deformed in a predictable way to form the end result base. 

Regarding Claim 2, Beuerle and as modified Hume in the parent claim, Beuerle disclose wherein the container material is PET (paragraph [0022], container 10 is made of PET) and Hume the glass transition temperature is 152°F to 178°F (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art the further define the material properties of the container made of PET material in Beuerle with the Tg of PET material.

Regarding Claim 4, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the heated product heats (paragraph [0024], hot-fill liquid is 155-205 degrees F.) the container above the glass transition temperature, wherein Hume teaches a glass transition temperature less that the hot-fill liquid (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art the further define the material properties of the container made of PET material in Beuerle with the Tg of PET material.

Regarding Claim 5, Beuerle and as modified Hume in the parent claim, Beuerle wherein the container is hot-filled with product heated to a temperature within the range of 165°F to 205°F (paragraph [0024], hot-fill liquid is 155-205 degrees F.). 

Regarding Claim 6, Beuerle and as modified Hume in the parent claim, Beuerle disclose wherein the product is a beverage or food (paragraph [0006], juice bottles).

Regarding Claim 7, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the container is hot-filled with product heated to 185°F (paragraph [0024], hot-fill liquid is 155-205 degrees F.).

Regarding Claim 8, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the base is mechanically inverted with a force within the range of 40lbs. to 80lbs (paragraph [0007], a force is required to overcome the force of internal pressure of the container).
The examiner further notes that the force required to deform a container is an experimental value which changes based on materials comprising the container, and that in this instance, since the applicant has claimed a container made of a PET material and Beuerle disclose a container made of a PET material, then it would be obvious to one of ordinary skill in the art that both containers would have similar physical properties, such as the force required to mechanically invert the base of a container made of PET material.

Regarding Claim 11, Beuerle and as modified Hume in the parent claim, Beuerle discloses after mechanically inverting the base, cooling the container and the product to create a negative pressure vacuum within the container (Figs.6-7, a vacuum, created by the cooling of the product, inverts the base).

Regarding Claim 14, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the positive pressure reinforces the container during conveying and cooling of the container (paragraph [0007], examiner notes that the internal pressure within the container would reinforce the entire container).

Regarding Clam 16, Beuerle discloses a method for hot-filling a polymeric container (10-Fig. 1) made of a container material (paragraph [0022], container 10 is made of PET) with heated product (abstract, hot fill) comprising: 
filling the polymeric container with the heated product (abstract);
heating the container material above a glass transition temperature (paragraph [0024], the principles of thermodynamics would heat the container material to that of the hot-fill liquid, between 155-205 degrees F.); 
capping the polymeric container (paragraph [0024]);
mechanically inverting a center inversion area (Figs. 3-4, movement of ring insert 70 mechanically inverts a portion of base 60) a base (60-Figs. 2-3) of the polymeric container prior to the heated product cooling below a glass transition temperature of the container material to create a positive pressure within the container that reinforces the container(paragraph [0008], container is hot filled with a commodity; paragraph [0031], portion 84 is formed before subsequent cooling of the contents; and regarding reinforcing the container, paragraph [0024 and 0031], the hot-filled container would produce a higher pressure within the container, which in turns applies a force upon the interior of the container, that would result in the container surface being reinforced by the pressure within the container), the center push-up portion is adjacent to, and surrounded by, a fixed portion of the base (80-Fig. 6) that remains stationary during mechanical inversion of the center push-up portion (Figs. 6-7, heel 80 remains stationary); and
subsequent to mechanically inverting the base, cooling the container and the product to create a negative pressure vacuum within the container (paragraph [0008], the container is cooled to create a vacuum within the container); wherein the center inversion area is less than 50% of a total projected surface area of the base (Figs. 8-10, central portion 102 appears to be 50% or less than the surface area of base 100, side walls are a part of the base).
However, Beuerle is silent regarding the glass transition temperature of the container material.
Hume teaches a glass transition temperature of the container material (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, to have modified the hot-fill process, wherein the hot-fill product is 185 degrees F. of Beuerle with the teachings of Hume, wherein a PET Tg is between 175-185 degrees F., so that the PET material of Beuerle would reach a Tg temperature, wherein in the amorphous state the base can be deformed in a predictable way to form the end result base. 

Regarding Claim 17, Beuerle and as modified Hume in the parent claim, Beuerle disclose wherein the container material is PET (paragraph [0022], container 10 is made of PET) and Hume the glass transition temperature is 152°F to 178°F (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art the further define the material properties of the container made of PET material in Beuerle with the Tg of PET material.

Regarding Claim 18, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the container is hot-filled with product heated to 185°F (paragraph [0024], hot-fill liquid is 155-205 degrees F.).

Regarding Claim 19, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the heated product heats (paragraph [0024], hot-fill liquid is 155-205 degrees F.) the container above the glass transition temperature, wherein Hume teaches a glass transition temperature less that the hot-fill liquid (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art the further define the material properties of the container made of PET material in Beuerle with the Tg of PET material.

Regarding Claim 21, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the base is mechanically inverted with a force within the range of 40lbs. to 80lbs (paragraph [0007], a force is required to overcome the force of internal pressure of the container).
The examiner further notes that the force required to deform a container is an experimental value which changes based on materials comprising the container, and that in this instance, since the applicant has claimed a container made of a PET material and Beuerle disclose a container made of a PET material, then it would be obvious to one of ordinary skill in the art that both containers would have similar physical properties, such as the force required to mechanically invert the base of a container made of PET material.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beuerle (US Pub 20090202766) and as modified Hume (US Patent 5492467) in the parent claim, and further in view of Krisknakumar (US Patent 5908128).

Regarding Claims 9 and 22, Beuerle and as modified Hume in the parent claim, Beuerle disclose a container.
However, Beuerle and as modified by Hume is silent regarding wherein the base has a thickness within the range of 0.010" to 0.020".
Krisknakumar teaches wherein a base has a thickness within the range of 0.010" to 0.020" (claim 23, wall thickness on the order of 0.012 to 0.025 inch).
Therefore, it would have been obvious to one of ordinary skill in the art, before the applicant’s invention, to have modified the base the container of Beuerle, to have defined the thickness of 0.012 to 0.025 inch as taught by Krisknakumar, so to further define the thickness of base to insure that enough material is present during deformation to insure the deformation of the container is in a predictable way.

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beuerle (US Pub 20090202766) and as modified Hume (US Patent 5492467) in the parent claim, and further in view of Lisch (US Pub 20040232103).

Regarding Claim 13 and 24, Beuerle and as modified by Hume, disclose all the features of the parent claim.
However, Beuerle and as modified by Hume is silent regarding labeling and packing the container subsequent to cooling the container.
Lisch teaches labeling and packing the container subsequent to cooling the container (paragraph [0011], the container is cooled before be transferred to labeling, packaging and shipping operations).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the method of hot-filling a container as taught by Beuerle, to have incorporated the labeling and packing of the container after the container has cooled as taught by Lisch, so to allow the surface of the container to set in order to ensure that label application to the container meets applicant’s specifications.
 
Response to Arguments
Applicant’s arguments, see page 6, Drawings, filed 04/22/2022, with respect to the drawing objections have been fully considered and are persuasive.  The Drawing objections have been withdrawn. 
Applicant’s arguments, see pages 6-7, 112 rejections, filed 04/22/2022, with respect to the 112b rejections have been fully considered and are persuasive.  All 112(a-b) rejections have been withdrawn.
Regarding applicant’s argument, page 9, 3rd paragraph, that “The base disclosed in Beuerle is not mechanically inverted, as set forth in Applicant's amended independent Claims 1 and 16”, the examiner disagrees because the claims 1 and 16 require a portion of the base is mechanically inverted, and that the inversion area is less that 50% of the base, Beuerle (Fig. 10) discloses base 100 which has an mechanical inversion at 108 and the area of the central portion 102 is less than 50% of base 100.
Regarding applicant’s argument, page 9, 4th paragraph, that “the Hume reference is directed to an apparatus for injection molding articles of crystallizable polymeric materials. The Hume reference fails to disclose or suggest mechanically inverting a center inversion area of a base, the center inversion area surrounded by a fixed portion of the base, as set forth in amended independent Claims 1 and 16”, the examiner disagrees because Hume is not relied upon for teaching a mechanical inversion.
Regarding applicant’s argument, page 10, 2nd paragraph, that “With respect to the present application, the cited art fails to disclose or suggest each and every feature of amended Claims 1 and 16, for at least the reasons set forth above. Thus, even if it were obvious to combine the references as proposed in the Office Action, which Applicant maintains that it would not have been, the proposed combination fails to render obvious amended independent Claims 1 and 16. Applicant respectfully requests reconsideration and withdrawal of the outstanding 35 U.S.C. § 103 rejections of independent Claims 1 and 16, as well as those claims dependent therefrom”, the examiner disagrees because Beuerle anticipates all the claimed limitations except for the glass transition, wherein Hume is incorporated to teach the glass transition temperature of a plastic container, and that Hume does not teach away from or require a substantial redesign of Beuerle in order to be incorporated, as such, the combination is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                             07/30/2022


/JOSHUA G KOTIS/Examiner, Art Unit 3731